                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JUNE PUGH SANDERS                               )
                                                )
                 Plaintiff,                     )
                                                )
v.                                              )      Civil No.: 1:18cv00111-JMV
                                                )
COMMISSONER OF                                  )
SOCIAL SECURITY,                                )
                                                )
                 Defendant.                     )


                        ORDER ON PETITION FOR ATTORNEY FEES

          Before the Court are Plaintiff’s motion [27] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [28].

          In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [26] dated May

15, 2019, this Court remanded this case to the Commissioner for further proceedings. Plaintiff

now seeks attorney fees in the amount of $5,121.90 for 27.1 hours of attorney time before this

Court as well as $50.29 for travel expenses on the grounds that Plaintiff was the prevailing party

and the Commissioner’s position was not “substantially justified.”      The Acting Commissioner

does not oppose the award but requests that travel expenses be separately delineated and notes

the total award should be made payable directly to Plaintiff.

          The Court, having thoroughly considered the motion, response, and the applicable law,

finds the requested award is reasonable; and no special circumstance would make the award

unjust.    The Court further finds travel expenses should be reimbursed as expenses, and the total

award should be made payable directly to Plaintiff.

          THEREFORE, IT IS ORDERED:
       That the Commissioner shall promptly pay to Plaintiff $5,121.90 in attorney fees and

$50.29 for travel expenses for the benefit of counsel for Plaintiff.

       This 18th day of July, 2019.

                                                                       /s/ Jane M. Virden
                                                                       U. S. MAGISTRATE JUDGE




                                                2
